Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 1 of 22 PageID #: 14093




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 DRAGON INTELLECTUAL PROPERTY,          )
 LLC,                                   )
                                        )
                   Plaintiff,           )
                                        )
       v.                               )             C.A. No. 13-2066-RGA
                                        )
 DISH NETWORK L.L.C.,                   )
                                        )
                   Defendant.           )
 ______________________________________ )
 DRAGON INTELLECTUAL PROPERTY,          )
 LLC,                                   )
                                        )
                   Plaintiff,           )
                                        )
       v.                               )             C.A. No. 13-2067-RGA
                                        )
 SIRIUS XM RADIO INC.,                  )
                                        )
                   Defendant.           )
 ______________________________________ )


                              REPORT AND RECOMMENDATION

        Pending before the Court are two Motions to Declare Case Exceptional Pursuant to 35

 U.S.C. § 285 filed by Defendants Dish Network L.L.C. (“Dish”) and Sirius XM Radio Inc.

 (“SXM”) in these two related patent infringement cases. (C.A. No. 13-2066-RGA, D.I. 130; C.A.

 No. 13-2067-RGA, D.I. 139.) 1 I agree with the defendants that these cases are exceptional, so I

 recommend that the Court grant the pending motions in part. However, I recommend that the

 Court deny the motions (1) to the extent that the defendants seek attorney’s fees incurred solely




        1
            Subsequent docket citations will refer to C.A. No. 13-2066-RGA unless otherwise noted.
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 2 of 22 PageID #: 14094




 during inter partes review proceedings and (2) to the extent that the defendants seek fees not from

 Dragon, but from its former lead counsel.

        I.      BACKGROUND

        These cases have a long and complicated history, despite never making it to the summary

 judgment stage. In 2013, Plaintiff Dragon Intellectual Property, LLC (“Dragon”) separately sued

 Dish, SXM, and eight other defendants. 2 Each complaint alleged that the named defendant directly

 infringed claims 1, 2, 3, 4, 7, and 8 of U.S. Patent No. 5,930,444 (the “’444 patent”). Of those

 claims, only claim 1 is independent. It provides as follows:

                        1. A recording and playback apparatus for the substantially
                immediate and seamless resumption of interrupted perception of
                [broadcast] 3 program information based upon audio or video
                signals, or both, without missing the program information presented
                during the interruption, comprising:

                       means for powering the apparatus;

                       a keyboard having a record key and a playback key;

                       a control circuit coupled responsively to said keyboard;

                       a memory unit coupled responsively to said control circuit,
                             said memory unit having a medium for storage of
                             information, said storage medium having structure
                             which enables substantially random access to
                             information stored in said medium for retrieval of the
                             stored information from said storage medium;




        2
        (See C.A. No. 13-2058-RGA, D.I. 1; C.A. No. 13-2061-RGA, D.I. 1; C.A. No. 13-2062-
 RGA, D.I. 1; C.A. No. 13-2063-RGA, D.I. 1; C.A. No. 13-2064-RGA, D.I. 1; C.A. No. 13-2065-
 RGA, D.I. 1; C.A. No. 13-2066-RGA, D.I. 1; C.A. No. 13-2067-RGA, D.I. 1; C.A. No. 13-2068-
 RGA, D.I. 1; C.A. No. 13-2069-RGA, D.I. 1.)
        3
         “A Certificate of Correction was issued March 5, 2013, replacing ‘perception of program
 information’ with ‘perception of broadcast program information.’” Dish Network L.L.C. v.
 Dragon Intell. Prop., LLC, No. IPR2015-00499, 2016 WL 3268756, at *2 n.6 (P.T.A.B. June 15,
 2016).
                                                 2
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 3 of 22 PageID #: 14095




                       at least one input, said input being connected to a user’s
                               audio/video program signal source and also being
                               coupled to said memory unit so as to enable program
                               information presented by the signal source to be
                               transferred to and stored in said memory unit; and

                       at least one output, said output being connected to a user’s
                               audio or video display device or both, said output
                               further being connected to said memory unit so as to
                               enable the transfer of program information from said
                               memory unit to the user’s display device, said control
                               circuit being configured so that substantially
                               simultaneous recording and playback of program
                               information is achieved when said record key is first
                               actuated to begin a recording by initiating storage
                               of the broadcast program information in said
                               memory unit, and said playback key is subsequently
                               and solely actuated to begin time delay playback of
                               the recording from the beginning thereof by initiating
                               retrieval of the stored program information in said
                               memory unit, with the interval of the time delay
                               being the same as the time elapsed between the
                               actuation of said record key and the subsequent
                               actuation of said playback key.

 ’444 patent, claim 1 (emphasis added).

        Dragon served its initial infringement contentions in August 2014. (D.I. 200, Ex. 2; D.I.

 201, Ex. 2.) Subsequently, Dish and SXM sent separate letters to Dragon’s counsel asserting that

 their products could not infringe. (D.I. 200, Ex. 5 (letter from Dish’s counsel to Mr. Angell of

 Freitas Angell & Weinberg LLP, dated October 24, 2014); D.I. 202, Ex. 14 (letter from SXM’s

 counsel to Mr. Freitas and Mr. Angell at Freitas Angell & Weinberg LLP, dated December 15,

 2014).) The letters pointed out that, according to publicly available user manuals, the accused

 products continuously record from the time viewing or listening begins. (D.I. 200, Ex. 5 at 4–5;

 D.I. 202, Ex. 14 at 2.) Devices that continuously record could not infringe, according to the

 defendants, because the claim language required that a recording be initiated when the record key

 was pressed. (D.I. 200, Ex. 5 at 3–4; D.I. 202, Ex. 14 at 2.) The defendants also pointed out that,

                                                 3
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 4 of 22 PageID #: 14096




 during prosecution of the ’444 patent, the applicants had disclaimed coverage of “continuous

 recording devices.” (D.I. 200, Ex. 5 at 2–3; D.I. 202, Ex. 14 at 3–4.) The defendants’ letters each

 demanded that Dragon dismiss its claims, and the defendants threatened to seek sanctions and

 attorney’s fees if Dragon failed to do so. (D.I. 200, Ex. 5 at 1, 6; D.I. 202, Ex. 14 at 1.)

         Dragon did not dismiss its claims. Instead, it amended its infringement contentions. (See,

 e.g., D.I. 200, Ex. 7 (Dragon’s Further Initial Infringement Contentions, served November 7,

 2014).) The amended contentions, among other things, set forth Dragon’s theory as to how devices

 that continuously record could infringe. (See, e.g., id. at 17.)

         In late 2014, Dish filed a petition for inter partes review of the ’444 patent and, along with

 the other defendants, moved to stay all ten cases. (D.I. 74.) The Court granted the motion only as

 to Dish and entered a stay of Dish’s case. (D.I. 86.) Subsequently, Dragon and SXM stipulated

 to stay SXM’s case conditioned upon SXM joining Dish’s IPR. (C.A. No. 13-2067-RGA, D.I.

 101, 102.) The PTAB instituted review on July 17, 2015 and subsequently granted SXM’s request

 for joinder.

         While the IPR was pending, this Court held a claim construction hearing in the eight non-

 stayed cases. 4 The parties requested construction of ten claim terms, including “broadcast program

 information” and “the broadcast program information.” (D.I. 78.) Dragon argued that “the

 broadcast program information” is a particular portion of “broadcast portion information”

 presented after the user presses the record key and before the user presses the playback key—the

 result of Dragon’s proposed construction being that the claim could cover devices that record




         4
           Pursuant to the Court’s scheduling orders, the claim construction proceedings were
 coordinated. Though Dish’s and SXM’s cases had been stayed prior to the hearing, Dish and SXM
 participated in the preparation of the Joint Claim Construction Brief that was filed in all ten cases.
 (See D.I. 78.)
                                                   4
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 5 of 22 PageID #: 14097




 content before the record key is pressed (i.e., devices that continuously record content). (C.A. No.

 13-2058-RGA, D.I. 101 at 4–7.) In a Memorandum Opinion dated September 19, 2015, Judge

 Andrews rejected Dragon’s proposed constructions, holding that the inventors disclaimed

 continuous recording devices during prosecution:

                          In this case, the applicants clearly and unequivocally
                  disclaimed continuous recording devices. I have only once seen a
                  clearer case of prosecution disclaimer. The Patent and Trademark
                  Office rejected the patent six times based on U.S. Patent No.
                  5,134,499 (“Sata”). ([C.A. 13-2058] D.I. 94 at 27). Sata teaches a
                  recording device that “continuously records the video data
                  concerning the television program of the channel tuned by the
                  television tuner 1.” (ʼ499 patent, col. 6, 11. 47-49). The applicants
                  repeatedly distinguished Sata on the basis that Sata records
                  continuously, and the claimed device does not begin recording until
                  the user actuates the record key. (D.I. 78 at pp. 7-8, 52-54, 58, 77).

                           The applicants amended the claim from “said record key is
                  first actuated to initiate storage of the program information” to “said
                  record key is first actuated to begin a recording by initiating storage
                  of the program information.” (C.A. 13-2062 D.I. 79-3 at p. 292).
                  The applicants explained the amendment: “Claim 1 has been further
                  amended to recite how the structure of the instant invention begins
                  a recording upon a first actuation of the record key . . . .
                  Accordingly, the instant invention as claimed is further
                  distinguished from the structure of Sata, wherein recording . . . is
                  continuous, and never initiated or stopped . . . .” (Id. at p. 294). The
                  prosecution history is replete with such disclaimers. (See, e.g., id.
                  at pp. 296-97; C.A. 13-2062 D.I. 79 at p. 243; C.A. 13-2062 D.I. 79-
                  2 at pp. 248, 271). Plaintiff cannot now use claim construction to
                  recapture continuous recording devices.

 (C.A. No. 13-2058-RGA, D.I. 101 at 7.) Judge Andrews relied on the same disclaimer in rejecting

 Dragon’s proposed constructions of two other terms: “record key” and “to begin a recording by

 initiating storage of the broadcast program information in said memory unit.” (Id. at 12 (“As

 discussed above, the applicants disclaimed continuous recording devices during prosecution.

 Defendants’ construction clarifies that continuous recording devices are not within the scope of

 the claim.”).)

                                                     5
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 6 of 22 PageID #: 14098




         In October 2015, Dragon’s lead attorneys, Freitas Angell & Weinberg LLP (“FAW”)

 moved to withdraw as counsel in all ten cases. The Court granted FAW’s request in November

 2015.

         In April 2016, Dragon, Dish, SXM, and the other eight defendants stipulated to non-

 infringement based on the Court’s claim constructions. (See, e.g., D.I. 115.) Among other things,

 the parties agreed that “the Accused Products do not include a ‘record key,’ as construed by the

 Court,” because “pressing a record key is not required to begin the recording process.” (Id. ¶ 10.)

 They also agreed that “the Accused Products do not function ‘to begin a recording by initiating

 storage of the broadcast program information in said memory unit,’ as construed by the Court,”

 because “the information that is stored after the PAUSE or PAUSE/PLAY key is actuated is, in

 the Accused Products, information that would have been stored whether or not the PAUSE or

 PAUSE/PLAY key is actuated.” (Id. ¶ 11.) The Court ordered the stipulations and, in April 2016,

 entered judgments for the defendants in all ten cases. (See, e.g., D.I. 116, 117.)

         The Court’s final judgments marked the beginning of the next stage of these cases: the

 parties’ protracted litigation over fees and sanctions. In the first round of motions, the defendants

 in seven of the ten cases (but not Dish or SXM) filed motions for sanctions under Federal Rule of

 Civil Procedure 11. 5 The moving defendants alleged that Dragon and its counsel should be

 sanctioned because of their “failure to recognize an obvious prosecution history disclaimer” that

 was “fatal to Plaintiff’s infringement theory.” (See, e.g., C.A. No. 13-2061-RGA, D.I. 179 at 8.)

 While Judge Andrews ultimately denied the motions as untimely, his Memorandum Order recalled

 his conclusion “that Plaintiff’s proposed constructions — with respect to ‘broadcast program



         5
         (See C.A. No. 13-2061-RGA, D.I. 123; C.A. No. 13-2062-RGA, D.I. 133; C.A. No. 13-
 2063-RGA, D.I. 132; C.A. No. 13-2064-RGA, D.I. 125; C.A. No. 13-2065-RGA, D.I. 139; C.A.
 No. 13-2068-RGA, D.I. 135; C.A. No. 13-2069-RGA, D.I. 132.)
                                                  6
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 7 of 22 PageID #: 14099




 information,’ ‘record key,’ and ‘to begin a recording by initiating storage of the broadcast program

 information in said memory unit’ — sought to reclaim subject matter disclaimed during

 prosecution” and that he had “only once seen a clearer case of prosecution disclaimer.” (Id. at 4,

 8 (entered July 12, 2016).)

        On to the next round: the parties in nine of these ten cases (including Dish and SXM) filed

 motions for attorney’s fees. 6 Seven of those motions, including those filed by Dish and SXM,

 sought fees under both 35 U.S.C. § 285 and 28 U.S.C. § 1927. 7

        Meanwhile, in June 2016, the PTAB issued a final written decision in the IPR, holding that

 the asserted claims were unpatentable. The PTAB construed the claims to give them “their

 broadest reasonable construction in light of the specification,” which was the applicable standard

 for IPR petitions filed prior to November 13, 2018. Dish Network L.L.C., 2016 WL 3268756, at

 *3. The PTAB found that some claims (including claim 1) were obvious over a combination of

 U.S. Patent Nos. 5,241,428 (“Goldwasser”) and 5,126,982 (“Yifrach”), and that others were

 obvious over a combination of Goldwasser, Yifrach, and PCT Pub. WO 90/15507 (“Vogel”). Id.

 at *9 & n.2–4.

        Dragon appealed the PTAB’s obviousness decision to the Federal Circuit and separately

 appealed this Court’s final judgments of non-infringement. On November 1, 2017, the Federal



        6
         (See C.A. No. 13-2061-RGA, D.I. 183; C.A. No. 13-2062-RGA, D.I. 203; C.A. No. 13-
 2063-RGA, D.I. 202; C.A. No. 13-2064-RGA, D.I. 195; C.A. No. 13-2065-RGA, D.I. 196; C.A.
 No. 13-2066-RGA, D.I. 130; C.A. No. 13-2067-RGA, D.I. 133; C.A. No. 13-2068-RGA, D.I. 205;
 C.A. No. 13-2069-RGA, D.I. 195.)
        7
          (See D.I. 130 (Dish’s motion seeking fees under §§ 285 and 1927); C.A. No. 13-2067-
 RGA, D.I. 133 (SXM’s motion seeking fees under §§ 285 and 1927); C.A. No. 13-2062-RGA,
 D.I. 203 (filed in five cases and seeking fees under §§ 285 and 1927).) Two of the defendants
 sought fees under only § 285. (See, e.g., C.A. No. 13-2061-RGA, D.I. 183 (filed in two cases and
 seeking fees under § 285 only).)

                                                  7
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 8 of 22 PageID #: 14100




 Circuit affirmed the PTAB’s finding that the claims at issue were unpatentable as obvious. Dragon

 Intell. Prop., LLC v. Dish Network LLC, 711 F. App’x 993, 994 (Fed. Cir. 2017). The same day,

 the Federal Circuit dismissed Dragon’s appeal of the final judgments entered by this Court as moot.

 Dragon Intell. Prop., LLC v. Apple Inc., 700 F. App’x 1005, 1006 (Fed. Cir. 2017). At the time

 the Federal Circuit issued its rulings, the fee motions were still pending before Judge Andrews.

        Dragon then moved this Court to vacate the judgments of non-infringement in all ten cases

 under Federal Rule of Civil Procedure 60(b) and to dismiss the cases as moot. (D.I. 159.) On

 September 27, 2018, Judge Andrews vacated the judgments of non-infringement, but he held that

 he could retain jurisdiction to resolve the defendants’ fee motions. (D.I. 168 at 6–8.)

        On November 7, 2018, Judge Andrews denied Dish’s and SXM’s motions for attorney’s

 fees. He reasoned that the defendants were not “prevailing parties” within the meaning of 35

 U.S.C. § 285 because the Court had vacated its previous judgments of non-infringement. (D.I.

 170 at 2.) Judge Andrews also denied the defendants’ requests for fees under 28 U.S.C. § 1927

 because they failed to establish that Dragon “multiplie[d] the [district court] proceedings . . .

 unreasonably and vexatiously.” (Id. at 2, 4.) Regarding § 1927, Judge Andrews noted that,

 “although Defendants identify behavior that [he] might properly have sanctioned under Section

 285 [if the defendants were prevailing parties], the allegations do not meet the standard for a

 Section 1927 fees award.” (Id. at 4.)

        Dish and SXM appealed this Court’s denial of their requests for fees under 35 U.S.C. § 285.

 On appeal, the Federal Circuit “h[e]ld that DISH and SXM are prevailing parties” within the

 meaning of § 285. Dragon Intell. Prop., LLC v. Dish Network LLC, 956 F.3d 1358, 1362 (Fed.

 Cir. 2020). It remanded back to this Court “for initial consideration of [Dish’s and SXM’s] fee

 motions.” Id.



                                                  8
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 9 of 22 PageID #: 14101




        The Federal Circuit did not consider whether these cases were “exceptional” within the

 meaning of § 285. Id. Nor did it resolve the defendants’ arguments (1) that any fee award should

 include fees incurred by the defendants in the IPR or (2) that fees should be awarded against

 counsel of record as jointly and severally liable with a party. Id. Although the Federal Circuit

 expressly declined to rule on either argument “in the first instance,” the panel remarked that “we

 see no basis in the Patent Act for awarding fees under § 285 for work incurred in inter partes

 review proceedings that [Dish and SXM] voluntarily undertook.” Id.

        Dish’s and SXM’s fee motions—originally filed in 2016—are now back before this Court

 on remand. After ordering fresh briefing, Judge Andrews referred the motions to me for a Report

 and Recommendation. (D.I. 195.) I heard oral argument on June 28, 2021. (“Tr. __.”)

        II.     LEGAL STANDARD

        Section 285 of Title 35 provides that “[t]he court in exceptional cases may award

 reasonable attorney fees to the prevailing party.” 35 U.S.C. § 285. The Supreme Court has defined

 an “exceptional” case as “one that stands out from others with respect to the substantive strength

 of a party’s litigating position (considering both the governing law and the facts of the case) or the

 unreasonable manner in which the case was litigated.” Octane Fitness, LLC v. ICON Health &

 Fitness, Inc., 572 U.S. 545, 554 (2014). Whether a case is exceptional is left to the discretion of

 the district court, which should make a case-by-case determination based on the totality of the

 circumstances. Id. One of the factors to consider in deciding whether a case is exceptional is

 “objective unreasonableness (both in the factual and legal components of the case).” Id. at 554

 n.6; see also Vehicle Operation Techs. LLC v. Ford Motor Co., No. 13-539-RGA, 2015 WL

 4036171, at *3 (D. Del. July 1, 2015).




                                                   9
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 10 of 22 PageID #: 14102




        III.    DISCUSSION

        Dish and SXM seek fees under § 285 from Dragon and its original counsel in this

 infringement action, the FAW law firm and named partner Robert Freitas.

        I will begin by listing the issues that I am not resolving. First, I do not need to determine

 whether Dish and SXM are prevailing parties. The Federal Circuit has already held that they are. 8

 Dragon Intell. Prop., LLC, 956 F.3d at 1361–62. Second, I am not going to revisit Judge

 Andrews’s claim construction rulings or his conclusion that the inventors of the ʼ444 patent

 disclaimed coverage of continuous recording devices.            Although Judge Andrews’s claim

 construction order and opinion were not entered in the Dish and SXM cases (because they were

 stayed at the time), Dish and SXM participated in the joint briefing and Dragon had a full and fair

 chance to present its arguments against the disclaimer to Judge Andrews. Moreover, Dragon has

 already stipulated to non-infringement by Dish and SXM based on those same constructions. 9

 (D.I. 115 ¶¶ 9–13.) Third, for the same reason, I do not need to decide whether Dish and SXM

 infringe the ʼ444 patent under Judge Andrews’s claim construction rulings.



        8
          The Federal Circuit arrived at that conclusion notwithstanding that it appears from the
 docket that no judgments have been entered (because Judge Andrews vacated them) and the
 infringement claims have not been dismissed.
        9
             Dragon and FAW argue that, when Judge Andrews vacated the judgments, he also
 necessarily “vacated . . . the claim construction order.” (D.I. 207 at 12.) That is so, they say,
 because “[w]hen a judgment is vacated, everything that came before is also eliminated.” (Id. at
 13; see also D.I. 206 at 26.) They say it would be unfair to award fees based on Judge Andrews’s
 claim construction rulings because those rulings are “unreviewable” as a result of the infringement
 cases now being moot. (D.I. 206 at 27.) Regardless of what I think of that argument, Judge
 Andrews has already rejected permutations of it on two occasions. (See D.I. 192 at 3–4; D.I. 168
 at 8.)
           I also note that any decision of this Court that awards fees will provide an opportunity for
 Dragon and FAW to seek appellate review. Cf. Thermolife Int’l LLC v. GNC Corp., 922 F.3d
 1347, 1356–57 (Fed. Cir. 2019) (affirming district court’s award of fees against plaintiff based on
 its “ill-supported” infringement position even though infringement had not been adjudicated before
 the asserted claims were invalidated).
                                                  10
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 11 of 22 PageID #: 14103




        There are three issues that I must resolve with this Report and Recommendation. First, I

 must determine whether the cases are exceptional because they stand out from others with respect

 to the substantive strength of Dragon’s litigating position. Second, I must determine whether Dish

 and SXM may recover attorney’s fees that they incurred during IPR proceedings that they

 voluntarily undertook. Third, I must determine whether § 285 permits the Court to assess fees

 against a losing party’s attorneys.

                A.      These cases are exceptional under 35 U.S.C. § 285.

        I agree with Judge Andrews’s observation that this is a very clear case of prosecution

 disclaimer. In light of that disclaimer, and in view of the totality of the other circumstances, these

 cases stand out from others with respect to the substantive strength of Dragon’s infringement

 position.

        As an initial matter, Dragon does not dispute that Dish’s and SXM’s accused products are

 continuous recording devices. Indeed, Dish stipulated that the Dish and SXM accused products

 did not infringe under the Court’s claim construction because they were continuous recording

 devices. Nor does Dragon dispute that, at all relevant times, it was on notice that the accused

 products were continuous recording devices. (D.I. 206 at 11.) Dish and SXM point out (and

 Dragon does not dispute) that, prior to Dragon filing suit, it was readily apparent from publicly

 available user manuals and casual operation of the accused devices that they operated by

 continuous recording. Moreover, after Dragon filed suit and served its infringement contentions,

 Dish and SXM sent separate letters to Dragon’s counsel explaining that their products were

 continuous recording devices and could not infringe due to a prosecution disclaimer. Dragon

 nevertheless continued to press its infringement claims.




                                                  11
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 12 of 22 PageID #: 14104




        Dragon does dispute the legal question of whether there was a prosecution disclaimer, but

 Judge Andrews has already held that there was. 10 Judge Andrews also remarked that he has “only

 once seen a clearer case of prosecution disclaimer.” (C.A. No. 13-2058-RGA, D.I. 101 at 7.)



        10
            Having reviewed the prosecution history, I agree with Judge Andrews. To overcome the
 examiner’s rejection of claim 1 as obvious over the Sata reference, the applicants amended the
 claim to specify that the claimed apparatus “begin[s] a recording by initiating storage” when the
 record key is actuated. (See, e.g., D.I. 212, Ex. B at A0109.) The applicants explained that
                 Claim 1 has been further amended to recite how the structure of the
                 instant invention begins a recording upon a first actuation of the
                 record key . . . . Accordingly, the instant invention as claimed is
                 further distinguished from the structure of Sata, wherein recording
                 . . . is continuous, and never initiated or stopped[.]
 (Id. at A0100.) In short, the applicants distinguished the claim from Sata because Sata disclosed
 a device that records continuously. That is a clear and unambiguous disclaimer of continuous
 recording devices.
          Consistent with their view that they are entitled to a do-over on a clean slate, Dragon and
 FAW each devote significant portions of their fee briefs to rearguing claim construction. They
 contend that their positions on claim construction and prosecution disclaimer are either correct, or
 that they are at least not so wrong as to be unreasonable. (D.I. 206 at 11–26; D.I. 207 at 14–31.)
 Because I have reviewed the prosecution history and agree with Judge Andrews regarding the
 disclaimer, and because I think that these cases stand out from others with respect to the substantive
 strength of Dragon’s litigating position, I render no opinion about FAW’s argument that Judge
 Andrews must entertain Dragon’s and FAW’s most recent claim construction arguments, some of
 which are new. (See Tr. 55:9–57:21.) But I do note that Dragon and FAW are incorrect to the
 extent they contend that the Court cannot base an exceptional case finding on an issue that has not
 been litigated to judgment. See Thermolife Int’l, 922 F.3d at 1356–57.
          Dragon’s fee motion briefing points out that there are differences between Sata and the
 claimed invention besides continuous recording. Putting aside the fact that Dragon failed to raise
 many of its points to Judge Andrews in the claim construction briefing (where one might have
 expected Dragon to put forth its strongest arguments), the fact that there are other distinctions
 between the claimed invention and Sata does not preclude a finding of disclaimer. “[A] disavowal,
 if clear and unambiguous, can lie in a single distinction among many.” Comput. Docking Station
 Corp. v. Dell, Inc., 519 F.3d 1366, 1377 (Fed. Cir. 2008); see also Andersen Corp. v. Fiber
 Composites, LLC, 474 F.3d 1361, 1374 (Fed. Cir. 2007) (“[A]n applicant’s argument that a prior
 art reference is distinguishable on a particular ground can serve as a disclaimer of claim scope
 even if the applicant distinguishes the reference on other grounds as well.”); Norian Corp. v.
 Stryker Corp., 432 F.3d 1356, 1362 (Fed. Cir. 2005) (“[W]e have not allowed [patentees] to assert
 that claims should be interpreted as if they had surrendered only what they had to.”).
          Dragon also makes a convoluted claim construction argument based on the PTAB’s
 findings in the IPR. The argument, to the extent I can understand it, goes like this: The PTAB
 found that claim 1 of the ʼ444 patent was obvious over Goldwasser and Yifrach. Dish Network,


                                                  12
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 13 of 22 PageID #: 14105




         I conclude that the totality of the particular circumstances here makes these cases stand out

 from others with respect to Dragon’s substantive litigating position: the disclaimer is very clear; it

 precludes a finding of infringement by any of the defendants’ accused products; the information

 demonstrating non-infringement by the accused products was available to Dragon prior to filing

 the suit; the defendants also put Dragon on notice of the issue after the complaints were filed; and

 Dragon nevertheless continued to litigate.

         Accordingly, I agree with Dish and SXM that the cases are exceptional and that they should

 be awarded attorney’s fees. See Thermolife Int’l, 922 F.3d at 1356–62 (holding that district court

 did not abuse discretion in awarding fees when plaintiff could have discovered through an adequate

 pre-suit investigation that the defendant did not infringe); see also id. at 1358 (“[T]he presence of

 [early notice of the defects in plaintiffs’ infringement assertions], followed by continuation of

 litigation, can be a factor in justifying an award of attorney’s fees[.]”).

                 B.      Dish and SXM may not recover fees incurred in the IPR.

         The next issue I must decide is whether Dish and SXM may recover attorney’s fees that

 they incurred in connection with the IPR proceedings. 11 The Federal Circuit previously declined


 2016 WL 3268756, at *9. According to Dragon, Goldwasser and Yifrach disclose continuous
 recording devices. Dragon contends that, since the PTAB could not have found that claim 1 was
 obvious unless all of its elements are present in the prior art combination, it follows that claim 1
 must cover continuous recording devices. That argument fails for multiple reasons not the least
 of which is that the PTAB did not consider whether there was a prosecution disclaimer and instead
 gave the ʼ444 patent claims “their broadest reasonable construction in light of the specification.”
 Dish Network, 2016 WL 3268756, at *3. I similarly reject Dragon’s argument that Dish’s and
 SXM’s characterization of Goldwasser in the IPR proceedings somehow “estops” them from
 asserting a disclaimer here.

         11
            The record before the Court does not contain a current estimate of the amount of fees at
 issue. In 2016, Dish estimated its fees as approximately $1.1 million for both the district court
 litigation and the IPR proceedings. (D.I. 131 at 16.) It is possible (but not clear from the record)
 that a significant percentage of those fees were incurred solely in connection with the IPR
 proceedings. (Tr. 20:24–21:19, 62:25–63:4, 63:18–64:19.) In 2016, SXM estimated its fees for
 both proceedings as $1.52 million. (C.A. No. 13-2067, D.I. 140 at 15.)
                                                   13
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 14 of 22 PageID #: 14106




 to answer that question, remanding the cases to this Court instead for “initial consideration of [the]

 fee motions.” Dragon Intell. Prop., 956 F.3d at 1362. Notwithstanding, the Federal Circuit

 remarked that it “[saw] no basis in the Patent Act for awarding fees under § 285 for work incurred

 in inter partes review proceedings that the Appellants voluntarily undertook[.]” Id. That remark

 is dicta, but I agree that there is no basis in the Patent Act for awarding fees incurred in PTAB

 proceedings that Dish and SXM voluntarily undertook.

        The text of 35 U.S.C. § 285 says nothing about giving the district court the ability to award

 fees incurred by a prevailing party in a separate administrative proceeding. The statute simply

 states that “[t]he court in exceptional cases may award reasonable attorney fees to the prevailing

 party.” 35 U.S.C. § 285. The statute appears in the chapter of Title 35 concerning remedies in

 infringement actions. 35 U.S.C., Chap. 29, §§ 281–299 (“Remedies for Infringement of Patent;

 and Other Actions”). And there is no dispute that the “cases” to which the statute refers are judicial

 proceedings. In other words, IPR proceedings are not “cases.” Amneal Pharms. LLC v. Almirall,

 LLC, 960 F.3d 1368, 1371–72 (Fed. Cir. 2020).

        Dish and SXM do not go so far as to argue that a party who prevails in an IPR can then

 turn around and file an action in district court to seek fees under § 285. But they do argue that a

 defendant that is sued in district court and is a prevailing party can, in that district court case, be

 awarded the fees it incurred in a separate IPR that it voluntarily sought if the reason it asked for

 the IPR is because it was sued in district court.

        The Supreme Court’s decision in Octane Fitness, LLC v. ICON Health & Fitness, Inc. is

 not relevant to the issue here. There, the Supreme Court stated that the text of § 285 “imposes one

 and only one constraint on district courts’ discretion to award attorney’s fees in patent litigation:

 The power is reserved for ‘exceptional’ cases.” 572 U.S. at 553. But in that case, the Supreme



                                                     14
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 15 of 22 PageID #: 14107




 Court dealt only with the question of what circumstances make a patent case “exceptional” under

 § 285. Id. at 553–54. The Court did not consider the scope of attorney’s fees recoverable under

 § 285. And saying that a district court has broad discretion to award fees whenever it concludes

 that a patent case is exceptional is not the same thing as saying that a court can award attorney’s

 fees for time that was not expended litigating the “case.”

        Dish and SXM point to the Federal Circuit’s opinion in PPG Indus., Inc. v. Celanese

 Polymer Specialties Co., 840 F.2d 1565 (Fed. Cir. 1988). Whether that case was correctly decided

 is, of course, not for me to say. But it is distinguishable. There, the Federal Circuit held that a

 defendant sued for infringement in district court could recover under § 285 the fees it incurred

 opposing the patentee’s PTO reissue proceedings, where the district court stayed the infringement

 case over the defendant’s objection and the defendant’s “participation in [the] reissue application

 proceedings was not optional.” Id. at 1568. In so holding, the Federal Circuit distinguished the

 Supreme Court’s opinion in Webb v. Bd. of Educ. of Dyer Cty., Tenn., 471 U.S. 234 (1985), which

 held that attorney’s fees incurred while pursuing optional administrative proceedings were not

 compensable under a fee-shifting statute in a later district court case, even where the party seeking

 fees ultimately prevailed in the district court litigation. Id. at 240–41.

        PPG does not help Dish and SXM here because they acknowledge that the IPR proceedings

 were optional. (See D.I. 199 at 23; Tr. 34:5–14.) And my conclusion that fees incurred in the IPR

 proceedings are not recoverable in this litigation is also consistent with, if not required by, the

 Supreme Court’s decision in Webb. 12




        12
           I suspect that other analogous cases exist but FAW did not cite Webb or any other case
 applying it. Dragon did not respond to the defendants’ arguments regarding IPR attorney’s fees.


                                                   15
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 16 of 22 PageID #: 14108




        Dish and SXM also cite the Supreme Court’s decision in Sullivan v. Hudson, 490 U.S. 877

 (1989), but that case is inapposite. Hudson held that an applicant for social security benefits could

 obtain fees under the Equal Access to Justice Act for work performed before the Social Security

 Administration after a reviewing district court remanded the applicant’s case to the agency for

 further proceedings. Id. at 892–93. The statutory scheme governing district court review of Social

 Security benefit determinations is not at all comparable to the situation here. This Court doesn’t

 review IPR decisions, and this Court didn’t remand anything to the PTAB. The PTAB proceeding

 was optional. 13

        Dish and SXM contend that, by not allowing them to recover their IPR fees under § 285,

 the Court is in effect punishing them for choosing the more efficient route to resolve these cases.

 My answer to that is this: raise it with Congress. Federal courts don’t make policy. Congress

 could have provided for such fee shifting but it didn’t. This Court cannot change that. 14



        13
            Dish and SXM also cite three district court cases that awarded fees under § 285 for work
 performed before the PTO, but I am not persuaded by their reasoning. See Munchkin, Inc. v. Luv
 N’ Care, Ltd., No. 13-06787, 2018 WL 7504404 (C.D. Cal. Dec. 27, 2018), rev’d on other grounds
 by 960 F.3d 1373 (Fed. Cir. 2020); My Health, Inc. v. ALR Techs., Inc., No. 16-00535, 2017 WL
 6512221 (E.D. Tex. Dec. 19, 2017); Deep Sky Software, Inc. v. Southwest Airlines Co., No. 10-
 1234, 2015 WL 10844231 (S.D. Cal. Aug. 19, 2015).
          My Health cited no legal authority supporting its award of IPR fees. My Health, 2017 WL
 6512221, at *6. Munchkin relied on My Health and the Supreme Court’s decision in Fox v. Vice,
 563 U.S. 826 (2011), but Fox had to do with how a court should calculate a fee award to a
 prevailing defendant when a plaintiff brought a mix of frivolous and non-frivolous claims.
 Munchkin, 2018 WL 7504404, at *7; see Fox, 563 U.S. at 835–39. Fox did not assess whether a
 district court may rely on a fee-shifting statute to award fees incurred by a party in an optional
 administrative proceeding.
          Deep Sky Software relied on the Federal Circuit’s decision in PPG to award fees under
 § 285 for legal services performed during an inter partes reexamination, 2015 WL 10844231, at
 *2, but, as already explained, PPG is distinguishable.
        14
           I note that fees are available in IPR proceedings under certain circumstances. See 37
 C.F.R. § 42.12 (discussing the sanctions available in proceedings before the PTAB, including “[a]n
 order providing for compensatory expenses, including attorney fees”).


                                                  16
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 17 of 22 PageID #: 14109




        I recommend that the Court deny Dish’s and SXM’s fee requests to the extent they seek

 fees for work performed in the optional IPR proceedings. 15

                C.      The Court cannot assess fees against Dragon’s former counsel under
                        § 285.

        Dish and SXM also want FAW and Mr. Freitas to be found jointly and severally liable for

 any fee award. To be clear, Dish and SXM do not argue that FAW or Mr. Freitas had any

 relationship with Dragon aside from their attorney-client relationship. 16 Dish and SXM also rely

 solely on 35 U.S.C. § 285 as the basis for their request. 17 I recommend rejecting that request.

        It cannot seriously be disputed that 35 U.S.C. § 285 is generally understood to permit

 attorney’s fees awards against the losing parties in a patent infringement suit, not their attorneys.

 Evidencing that general understanding is the fact that the Patent Act has contained a fee-shifting

 provision since 1946, and the defendants here haven’t pointed to a single case where a court relied

 on it to assess fees against the losing side’s attorneys. See 35 U.S.C. § 70 (1946 ed.).

        The parties agree that there is no binding authority on this issue, but the Federal Circuit has

 held in two non-precedential opinions that § 285 does not support a fee award against counsel.


        15
           I anticipate that there will be a future dispute about whether some of the work performed
 during the pendency of the IPR proceedings should be reimbursed on the basis that the work
 product was also necessary for the district court proceedings. (Tr. 63:18–64:19.) That issue hasn’t
 been briefed, so I don’t decide it here. The Court will have to sort it out when it receives Dish’s
 and SXM’s fee applications. I will say that it is presently unclear to me how Dish and SXM could
 recover fees incurred while the district court cases were stayed.
        16
           (Tr. 30:22–31:7 (“THE COURT: You made no showing, have you, that Mr. Freitas or
 his firm are, essentially, the Wizard of Oz behind the curtain and are really behind Dragon, right?
 You’re not making an argument that I should pierce the corporate veil, and when I do, I’m going
 to find Mr. Freitas and his law firm, right? That’s not an argument that you made. [DISH’S
 COUNSEL]: We haven’t made that argument.”).
        17
            As explained above, Judge Andrews has already denied the requests for fees under 28
 U.S.C. § 1927. Dish and SXM’s recent briefing pointed out that the Court has inherent authority
 to assess fees against counsel (D.I. 199 at 26), but they clarified at the hearing that they were not
 seeking fees pursuant to the Court’s inherent authority. (Tr. 29:10–20.)
                                                  17
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 18 of 22 PageID #: 14110




 Phonometrics, Inc. v. ITT Sheraton Corp., 64 Fed. App’x 219, 222 (Fed. Cir. 2003) (non-

 precedential) (vacating district court’s finding that counsel and party were jointly and severally

 liable for fee award because “[c]ounsel . . . is not liable for fees awarded under § 285; it can only

 be liable for excess fees awarded under § 1927”); Interlink Elecs. v. Incontrol Solutions, Inc., 215

 F.3d 1350, at *3 (Fed. Cir. 1999) (table) (“[S]ection 285 imposes costs on a party, not an

 attorney.”). Those decisions are consistent with other non-binding authority. See, e.g., Stillman

 v. Edmund Scientific Co., 522 F.2d 798, 801 (4th Cir. 1975) (“[W]e think it would be unwise to

 read the statute so broadly that it would expose the members of the patent bar to potential liability

 for the sanctions of Section 285.”); My Health, Inc. v. ALR Techs., Inc., No. 16-535, 2019 WL

 2395409, *3 (E.D. Tex. June 5, 2019) (citing Phonometrics and denying request for fees from

 opposing counsel under § 285), aff’d, 2020 WL 122933 (E.D. Tex. Jan. 10, 2020); Advanced Video

 Techs. LLC v. HTC Corp., No. 11-6604, 2015 WL 7621483, at *5 (S.D.N.Y. Aug. 28, 2015)

 (“Unlike other types of sanctions, sanctions under § 285 may not be assessed against counsel—

 only against a party”); Tech. Properties Ltd. LLC v. Canon Inc., No. 14-3640, 2017 WL 2537286,

 at *5 (N.D. Cal. Jan. 26, 2017), aff’d, 718 F. App’x 987 (Fed. Cir. 2018).

        I agree with those cases. Unlike 28 U.S.C. § 1927 and Federal Rule of Civil Procedure 11,

 which expressly apply to attorneys, the text of § 285 says nothing about taxing fees against the

 losing party’s attorneys. In support of their argument that § 285 authorizes such an award, Dish

 and SXM point to the Supreme Court’s statement in Octane Fitness that the text of § 285 “imposes

 one and only one constraint on district courts’ discretion to award attorney’s fees in patent

 litigation: The power is reserved for ‘exceptional’ cases.” 572 U.S. at 553. But, again, that case

 dealt with the question of when fees may be awarded; it did not consider from whom they may be

 recovered.



                                                  18
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 19 of 22 PageID #: 14111




        Courts assessing similar fee-shifting statutes have declined to construe them to authorize a

 fee award against attorneys where the statutory text does not mention attorney liability. See, e.g.,

 Peer v. Liberty Life Assurance Co. of Bos., 992 F.3d 1258, 1263 (11th Cir. 2021) (holding that

 ERISA statute stating that “the court in its discretion may allow a reasonable attorney’s fee and

 costs of action to either party” does not authorize a court to require an attorney to pay another

 party’s fees); Tejero v. Portfolio Recovery Assocs., L.L.C., 955 F.3d 453, 461–62 (5th Cir. 2020)

 (holding that, consistent with the interpretation of similar fee-shifting statutes, a fee-shifting

 provision of the FDCPA “permits fee awards only against parties, not against their counsel”); In

 re Crescent City Ests., LLC, 588 F.3d 822, 825 (4th Cir. 2009) (citing cases and applying a

 presumption that fee-shifting statutes apply only to parties unless they expressly state otherwise).

 It is true that some fee-shifting statutes assessed by the courts have legislative histories that more

 clearly evidence a lack of Congressional intent to impose attorney liability,18 but not all of them.



        18
            E.g., Roadway Exp., Inc. v. Piper, 447 U.S. 752, 761 (1980) (discussing 42 U.S.C.
 § 1988).
         Dish and SXM agree that nothing in the legislative history of the Patent Act supports their
 position that § 285 authorizes an award of fees against opposing counsel. (Tr. 26:5–11.) If
 anything, the legislative history weighs against their position. As originally enacted, the Patent
 Act’s fee-shifting provision was part of the same section that enumerated the remedies in patent
 cases:
                   The several courts vested with jurisdiction of cases arising under the
                   patent laws shall have power to grant injunctions . . .; and upon a
                   judgment being rendered in any case for an infringement the
                   complainant shall be entitled to recover general damages which
                   shall be due compensation for making, using, or selling the
                   invention, not less than a reasonable royalty therefor, together with
                   such costs, and interest, as may be fixed by the court. The court may
                   in its discretion award reasonable attorney’s fees to the prevailing
                   party upon the entry of judgement on any patent case.
 35 U.S.C. § 70 (1946 ed.). The inclusion of authority to award fees in a section listing remedies
 naturally suggests that Congress intended the losing party (and not its attorney) to pay attorney’s
 fees, since it is the losing party that is responsible for patent infringement (not its attorney). When
 the Patent Act was amended in 1952 and § 285 was codified in its current form, Congress kept it


                                                   19
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 20 of 22 PageID #: 14112




 And I agree with those courts that have concluded that a fee-shifting statute that does not mention

 attorney payment of fee awards cannot be read to authorize it, absent some evidence of

 Congressional intent to subject attorneys to liability. 19

         Dish and SXM point to cases in which courts awarded fees against non-parties. But none

 of those cases imposed liability against a non-party because they were the party’s attorney. See,

 e.g., Alliance for Good Government v. Coalition for Better Government, 998 F.3d 661, 664–66

 (5th Cir. 2021) (affirming district court’s assessment of fees against party’s officer, noting “the

 general principle that ‘an officer is individually liable for any tortious conduct that he committed

 in connection with his corporate duties’”); Iris Connex, LLC v. Dell, Inc., 235 F. Supp. 3d 826,

 842–47, 852–54, 859–62 (E.D. Tex. 2017) (finding that non-party created and undercapitalized an

 “empty shell” plaintiff for the purpose of insulating himself from a fee award).

         Dish and SXM also point out that they are unlikely to ever collect anything from Dragon:

 its current corporate status is “Cease Good Standing” due to its non-payment of Delaware taxes.

 (D.I. 199 at 27.) Dish and SXM argue that their inability to recover fees against opposing counsel

 under § 285 would result in a “nefarious loophole in patent cases.” (D.I. 215 at 12.) That is so,

 they say, because “[a]ttorneys who are responsible for exceptional litigation behavior in their




 within the chapter setting forth the remedies for patent infringement. See Patent Act, Pub. L. No.
 82-593, 66 Stat. 792, 812–13 (1952). And the Supreme Court has recognized that the new § 285
 was not intended to depart significantly from the old § 70. See Octane Fitness, 572 U.S. at 549
 n.2.
         19
            Dish and SXM point to Federal Rule of Appellate Procedure 38, which some appellate
 courts have relied on to impose awards against attorneys who prosecute frivolous appeals, even
 though the rule is silent on who bears liability. I agree with the Fourth Circuit that Federal Rule
 of Appellate Procedure 38 does not call into question the general understanding that fee-shifting
 statutes authorize awards against parties, not attorneys. Crescent City Ests., 588 F.3d at 829, n.*.
                                                   20
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 21 of 22 PageID #: 14113




 representation of under-capitalized, shell companies can insulate themselves and their clients from

 fee liability.” (Id.)

         If Dragon’s owners have abused the corporate form or intentionally undercapitalized the

 company to avoid paying a fee award, there are theories under which they can be held accountable.

 But Dish and SXM don’t raise such theories here. And Dish and SXM have not made the argument

 that FAW or Mr. Freitas could be liable under some sort of a veil-piercing or alter-ego theory, as

 the record suggests that their only relationship with Dragon was an attorney-client relationship.

         The defendants express a legitimate concern about holding attorneys accountable where

 they have engaged in blameworthy conduct. But courts already “have at their disposal Federal

 Rule of Civil Procedure 11, 28 U.S.C. § 1927, and their inherent powers, all of which may permit

 awards of attorneys’ fees against attorneys whose actions compromise standards of professional

 integrity and competence.” Crescent City Ests., 588 F.3d at 831.

         I recommend that the Court deny Dish’s and SXM’s requests to the extent they seek to

 hold FAW and Mr. Freitas jointly and severally liable with Dragon.

         IV.     CONCLUSION

         For the reasons set forth above, I recommend that Dish’s and SXM’s Motions to Declare

 Case Exceptional Pursuant to 35 U.S.C. § 285 be GRANTED-IN-PART and DENIED-IN-PART.

 The Court should grant the motions to the extent they seek attorney’s fees from Dragon for time

 spent litigating these cases.   The Court should deny the motions to the extent they seek

 reimbursement of fees incurred in the IPR proceedings and to the extent they seek to hold Dragon’s

 former counsel jointly and severally liable with Dragon for any fee award.

         Fee applications are not supposed to result in a second major litigation. It’s too late for

 that here—significant party and judicial resources have been expended on fee requests. It’s time



                                                 21
Case 1:13-cv-02066-RGA Document 218 Filed 08/16/21 Page 22 of 22 PageID #: 14114




 to wrap this up. I recommend that the Court order Dish and SXM to submit a fee accounting

 within 14 days that accords with my recommendations.

        This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),

 Federal Rules of Civil Procedure 54(d)(2)(D) and 72(b)(1), and District of Delaware Local Rule

 72.1. Any objections to the Report and Recommendation shall be filed within fourteen days and

 limited to ten pages. Any response shall be filed within fourteen days thereafter and limited to ten

 pages. The failure of a party to object to legal conclusions may result in the loss of the right to de

 novo review in the district court.

        The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

 Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.



 Dated: August 16, 2021                                ___________________________________
                                                       Jennifer L. Hall
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  22
